DETAILED ACTION
Status of the Application
	Applicants’ Supplemental Amendment/Response dated 01/29/2021, further to the Amendment submitted and entered 12/18/2020, is acknowledged and has been entered.  In the Supplemental Amendment dated 01/29/2021, claims 13 and 57 were amended, claim 78 was newly added, and claim 21 was cancelled.  Applicants have overcome all rejections with the Supplemental Amendment dated 01/29/2021.  Claims 13, 14, 16-18, 20, 55, 57-59, and 72-78 have been allowed.  

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the prior art of record does not teach or fairly suggest the inclusion of 15 to 35 weight % of organic acid in a cleaning and disinfecting concentrate composition used in a method of chemically ablating biofilm as recited in the amended claims.  Applicants persuasively argued that the closest prior art of record, Beerse, teaches the inclusion of from 0.1% to 12% by weight proton donating agent (e.g., organic acid), and that the other cited art of record, Scheuing and Waggoner, do not make up for this deficiency of Beerse in teaching the claimed amount.  Applicants also persuasively argued that incorporating the teachings of Waggoner into Beerse and/or Scheuing would lead to a chlorine-based method, and the concentrate recited in the present claims is essentially free of halogenated molecules and of oxidizing agents other than hydrogen peroxide.  Also, the prior art of record does not teach a method of chemically ablating biofilm comprising using a concentrate composition with the claimed amount of ingredients at the claimed dilution 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Claims 13, 14, 16-18, 20, 55, 57-59, and 72-78 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615